Order, Supreme Court, New York County (Joan Lobis, J.), entered December 18, 2000, which, in an action for wrongful death arising out of defendant New York City Health and Hospitals Corporation’s alleged medical malpractice, granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Since plaintiffs decedent died in September 1996 and the action was not filed until March 1999, the motion court correctly dismissed the action as barred by the two-year Statute of Limitations applicable to wrongful death actions against defendant (Public Authorities Law § 2981; see, Baez v New York City Health & Hosps. Corp., 80 NY2d 571, 576 n). We note, as did the motion court, that plaintiff never filed a notice of claim (Public Authorities Law § 2980). Concur — Andrias, J.P., Saxe, Rosenberger, Wallach and Buckley, JJ.